EXHIBIT 10.19
FORM OF 10% PROMISSORY NOTE






THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933 AND THE
RULES AND REGULATIONS THEREUNDER, AS AMENDED (THE “SECURITIES ACT”) OR WITH ANY
STATE SECURITIES COMMISSION. THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES ONLY AND NOT WITH A VIEW TOWARD OR THE INTENTION TO RESELL AND MAY NOT
BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF WITHOUT
REGISTRATION UNDER THE SECURITIES ACT OR, IN THE OPINION OF COUNSEL ACCEPTABLE
TO THE COMPANY IN ITS SOLE DISCRETION, SUBJECT TO A VALID EXEMPTION FROM SUCH
REGISTRATION.


COMMERCIAL PROMISSORY NOTE
 
 

 U.S. $______________      Sarasota, Florida        Dated: March 15, 2012


 
FOR VALUE RECEIVED, the undersigned SUNOVIA ENERGY TECHNOLOGIES, INC., a Nevada
corporation having its principal place of business at 106 Cattlemen Road,
Sarasota, Florida 34232 (hereinafter sometimes called "Borrower") promises to
pay to the order of __________(“Lender”)  at_____________________, or at such
other place as the Lender may from time to time designate in writing, the
principal sum of ______________________($__________), together with interest
(“Interest”) on the unpaid principal balance from time to time outstanding, from
the date hereof, in accordance with the following provisions:


A.           Simple interest shall be paid monthly on the outstanding principal
at a rate equal to 10.00% per annum (“the Interest Rate”) from the date hereof
until the full principal and interest under this Note is paid in full. Interest
payments shall be made on or before the 10th day of each month beginning in
April, 2012.


B.           Payments of principal and interest shall be made beginning August
1, 2013. The outstanding principal as of that date, plus interest at the
Interest Rate, shall be amortized over a twenty-four month period and paid in
equal monthly installments until the Note is paid in full.


C.           This Note replaces and supercedes any and all promissory notes of
any kind between Borrower and Lender, and all such note(s) and agreements
related thereto are hereby cancelled, terminated and of no further force or
effect. No party shall have any right to enforcement of any provision of any
such prior note or indebtedness among them.


Borrower may prepay all or part of the principal sum of the indebtedness
evidenced by this Note at any time without penalty.  If this Note provides for
installment payments of principal, prepayment of principal shall apply in the
inverse order such installment payments are due, applying first to the last
principal installment payment due hereunder.


Borrower shall be in default of its payment obligations hereunder if any payment
is not received by Lender within fifteen (15) calendar days of the date such
payment is due hereunder.


Time is of the essence hereunder, and in case this Note is collected by law or
through an attorney at law, or under advice therefrom, the undersigned agrees to
pay all costs of collection, including reasonable attorney's fees.  The remedies
of the Lender shall be cumulative and concurrent, and may be pursued singularly,
successively or together, at the sole discretion of the Lender, and may be
exercised as often as occasion therefore shall arise.


Any notice to be given or to be served upon any party hereto, in connection with
this Note, must be in writing, and may be given by certified or registered mail
and shall be deemed to have been given and received on the third business day
after a certified or registered letter containing such notice, properly
addressed, with postage prepaid, is deposited in the United States mails.


THIS NOTE has been executed and delivered in, and their terms and provisions are
to be governed and construed by, the laws of the State of Florida.


LENDER
BORROWER

 
SUNOVIA ENERGY TECHNOLOGIES, INC.

 

         BY:           , President    

 

                                                                                  